KRUEGER, Judge.
.Conviction is for murder; punishment assessed is confinement in the state penitentiary for a term of forty years.
Appellant has filed a written request, subscribed to in the statutory manner, in which he requests that his appeal be dismissed.
It is therefore ordered that the appeal be, and the same is, dismissed.
The judgment is affirmed.
PER CURIAM.
' The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.